Citation Nr: 0845109	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  02-10 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans' Affairs (VA) Medical and Regional 
Office (RO) in Fort Harrison, Montana.   

The veteran testified before the undersigned Acting Veterans 
Law Judge in April 2003.  In October 2003, the Board remanded 
the issue on appeal for further development.  

In a March 2006 decision, the Board separated the veteran's 
claim into two issues: (1) entitlement to service connection 
for PTSD and (2) entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD.  The March 
2006 decision denied both claims.  The veteran appealed both 
issues to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a March 2008 decision, the Court affirmed the 
March 2006 Board denial of service connection for PTSD; 
however, it set aside the denial of entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD, and remanded it for further adjudication.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran's diagnosed psychiatric disability was shown 
many years after service, and a competent medical opinion 
states that it is not due to the veteran's military service.  

3.  The currently-demonstrated personality disorder is not 
considered to represent a disability for which VA 
compensation is payable.  


CONCLUSIONS OF LAW

1.  The veteran's acquired psychiatric disorder, other than 
PTSD, is not due to disease or injury that was incurred in or 
aggravated by active service, and bipolar disorder may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 
(2008).  

2.  The claim of service connection for a personality 
disorder must be denied by operation of law.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 4.9 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  It indicates that upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  Considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In December 2001, before the rating decision on appeal, the 
RO sent the veteran a letter informing her that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  The veteran was afforded time 
to respond before the RO issued the May 2002 rating decision 
on appeal.  The Board accordingly finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support her claim and has been afforded ample 
opportunity to submit such information and evidence.  

The December 2001 letter and a March 2004 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence will be obtained by the claimant and 
what evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The letters also advised the veteran that VA is responsible 
for getting relevant records from any federal agency.  The 
letters informed the veteran that VA must make reasonable 
efforts to help her get relevant records not held by any 
Federal agency, including State or local governments, private 
doctors and hospitals, or current or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As explained, the first three 
content-of-notice requirements have been met in this appeal.  
In April 2008, VA amended its regulations governing its duty 
to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," the Secretary receives a complete or substantially 
complete application for VA-administered benefits.  In that 
case, the Court determined that VA had failed to demonstrate 
that a lack of such pre-adjudication notice was not 
prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran both before and after the rating action on 
appeal.  However, the Board finds that any arguable lack of 
full pre-adjudication notice in this appeal has not, in any 
way, prejudiced the veteran.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Board finds that, in this 
appeal, any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that her claim was 
fully developed and readjudicated after notice was provided.  
As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and she was 
afforded an opportunity to submit such information and/or 
evidence.  Hence, the Board finds that any failure on VA's 
part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claims is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the December 2001 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  In regard to fourth 
and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability), it does not 
appear that the RO advised the veteran of these elements, but 
the Board finds that the omission is harmless.  The Board's 
decision below denies service connection for the claimed 
disability, so no degree of disability or effective date will 
be assigned.  There is accordingly no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess.  

There is no indication whatsoever that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim on appeal.  The veteran's service 
medical records and post-service VA medical records have been 
associated with the claims file.  Neither the veteran nor her 
representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claim is adjudicated.  The veteran was 
afforded VA examinations in April 2002 and April 2005.  

When the case was before the Board in March 2006, the veteran 
had alleged that the examinations were inadequate.  The Board 
found that they were both adequate for rating purposes.  When 
the case was before the Court, the veteran reiterated her 
complaint that they were inadequate.  In the March 2008 
decision, the Court found that the examinations were 
adequate, and that the Board did not err in it is implicit 
determination that the examinations were adequate for rating 
purposes.  See 38 C.F.R. § 4.2.  The veteran was afforded a 
hearing before the undersigned Acting Veterans Law Judge in 
April 2003. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for an acquired psychiatric disorder.   

II.  Analysis

The Board notes that in a March 2006 Board decision, the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD, was denied; 
however, a March 2008 Court decision set aside the March 2006 
Board decision as to this claim and remanded the issue back 
to the Board for further consideration. 

Service treatment records show that the veteran was treated 
for "nerves" in September 1976.  She was also treated in 
April 1977 because her supervisor had required her to mow the 
lawn, and she was afraid of lawnmowers.  No psychiatric 
disability was diagnosed in the service treatment records.

In August 1977, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, wherein 
she requested compensation benefits for multiple 
disabilities, which did not include a psychiatric disability.  

Military treatment records dated in 1978 through 1980 show 
treatment for multiple complaints/disabilities-none of which 
were psychiatric complaints.  She was seen in 1983 with 
complaints of depression.  She was hospitalized in 1984 for 
psychiatric complaints.  The VA hospitalization summary 
report shows diagnoses of cyclothymic disorder with 
depression and a histrionic personality disorder.  She was 
again hospitalized in 1987 for recurrent depression.  Her 
discharge diagnoses showed an Axis I diagnosis of bipolar 
disorder and post-traumatic stress disorder and an Axis II 
diagnosis of borderline personality disorder with symptoms of 
anxiety.

An August 1985 Social Security Disability (DDS) Examiner's 
Report of Contact with the veteran's mother, which was 
entitled "A History of Mental Disorders from 1981 to August 
1985."  The veteran's mother stated that in 1981, the 
veteran was attending college in Denver, Colorado, and was 
severely depressed.  She added that with the veteran's 
husband being stationed out of state, the veteran would 
rarely leave the house.  In September 1982, the veteran then 
moved to San Diego, California.  The mother moved there in 
November 1982, and she and the veteran lived together until 
August 1983.  During that period, the veteran would not get 
out of bed all day, get up late, go to school late, miss 
appointments, and would not go to places alone because she 
was afraid of being with people in public.  

The veteran's mother described the veteran's moods as being 
up and down.  When they were up, the veteran would go to 
class and work hard; however, when her mood was down, she 
would stop doing everything.  In September 1983, the veteran 
and her husband then moved to Utah to become farmers.  The 
veteran's mother moved to Utah shortly thereafter.  The 
veteran's mother reported that the veteran was very depressed 
from September 1983 until November 1984, when the farming 
operation failed.  She described the veteran as removing 
herself from people.  From October 1984 until January 1985, 
she described the veteran as being so depressed, she would 
lock the doors and not allow anyone in.  The DDS examiner 
asked the veteran's mother if there was any reason why the 
veteran was afraid of people during the San Diego period, and 
the veteran's mother opined that she did not know why but 
just knew that her daughter was afraid to be in public alone.  

In May 1991, the veteran was hospitalized for psychiatric 
complaints.  The discharge diagnoses showed an Axis I 
diagnosis of post-traumatic stress disorder and panic 
disorder with agoraphobia and an Axis II diagnosis of 
borderline personality traits.

In May 1992, the veteran was hospitalized and upon discharge 
she received an Axis I diagnoses of panic disorder with 
agoraphobia, bipolar affective disorder by history, anxiety 
disorder not otherwise specified, post-traumatic stress 
disorder and adjustment disorder with depressed mood and an 
Axis II diagnosis of personality disorder by history.  She 
was hospitalized again in April 1993.  She was given Axis I 
diagnoses of bipolar disorder by history, post-traumatic 
stress disorder by history, and history of benzodiazepine 
dependence and an Axis II diagnosis of borderline personality 
disorder.

In October 1996, an examiner's impression was bipolar 
disorder secondary to an affective disorder, a personality 
disorder, and probably childhood and adult post-traumatic 
stress disorder.  In March 1997, an examiner's impression was 
that the veteran suffered from bipolar disorder and 
agoraphobia.  In March 1999, the veteran was admitted to the 
hospital for complaints of migraine headaches (the veteran is 
service connected for this disability).  The final discharge 
diagnoses included Axis I diagnoses of factitious disorder 
with psychiatric and medical symptoms, probable narcotic 
dependency and abuse, depression the result of a brief 
dysphoric reaction of a personality disorder and an acting 
out of an immature personality disorder.  

In November 2001, the veteran received Axis I diagnoses of 
bipolar disorder by history, currently in remission, 
agoraphobia, rule out generalized anxiety disorder, rule out 
post-traumatic stress disorder and dissociative disorder and 
an Axis II diagnosis of borderline personality disorder.

At the veteran's April 2002 VA examination, she reported 
being given a diagnosis of borderline personality disorder.  
She reported a highly traumatic childhood, where she was 
raped and emotionally and physically abused by her father.  
She reported that she was harassed throughout her military 
service.  She stopped working in 1980 because of her 
psychiatric problems.  The VA examiner noted that the veteran 
presented with classic symptoms of borderline personality 
disorder and, though she reported a diagnosis of bipolar 
disorder, the VA examiner did not see any of those symptoms 
in line with that.  She had hallucinations of giant spiders 
and was fearful of taking showers and baths because of those 
hallucinations.  The VA examiner diagnosed the veteran with a 
borderline personality disorder and opined that it was 
difficult to determine if her psychological difficulties 
began in service because she had a long history of abuse 
growing up.  

At the veteran's April 2005 VA examination she reported an 
in-service incident where she was afraid of lawn mowers.  She 
stated that after she had refused to use one, she was forced 
to watch someone else use one, and she lost control of her 
bladder.  She also reported self-esteem problems, and stated 
she was harassed in service and possibly raped.  It was noted 
that she did not remember these things until many years after 
service.  The VA examiner stated that he was uncertain if it 
was a dissociative disorder or because alcohol had clouded 
her judgment and memory.  The veteran also reported that 
during service she had developed some phobias and began 
mental health treatment.  She stated she had stopped working 
in 1980 because of panic attacks.

The VA examiner noted that the veteran had an extensive 
mental health treatment history, which had begun in 1980.  
She was subsequently hospitalized for 21 days in 1981 because 
of suicidal and homicidal feelings.  The veteran also 
reported multiple hospitalizations, two to three times a 
year, until she relocated in 1995 and had subsequent hospital 
treatment afterwards.

The VA examiner opined that sufficient symptoms of bipolar 
disorder were not described during the interview in order to 
firmly establish that diagnosis; however, it was possible 
that the veteran may have bipolar disorder that was well 
controlled with medications.  The VA examiner noted that the 
veteran's panic attacks were well controlled and happened 
primarily in public places, which made the veteran reluctant 
to leave home.  The VA examiner also noted that the veteran 
had multiple symptoms that suggested borderline personality 
disorder.  

The VA examiner diagnosed the veteran with panic disorder 
with agoraphobia and borderline personality disorder.  The VA 
examiner stated that while the possibility of a bipolar 
disorder existed, it was apparently either well controlled or 
the symptoms of bipolar disorder might have been mistaken in 
the past for borderline personality disorder.   The VA 
examiner noted that the veteran had worked for three years 
post service and had a satisfying marital relationship and 
was fairly dependent until 1980 or 1981, which was when her 
psychiatric problems became severe.  It was likely that her 
personality disorder predated her military service since by 
definition personality disorders were conditions of long 
standing.  He concluded that he did not find any compelling 
evidence that her current psychiatric problems were service 
connected.  

At the April 2003 hearing, the veteran testified that she 
began to experience fear about six months after entrance into 
service.  She also testified that she had four treatments by 
a psychologist, during which time she was told that she had 
problems with phobias and depression.  She testified that 
during service she was afraid of lawn mowers, and on one 
occasion she was ordered to mow a lawn, at which time she 
became so fearful that she lost control of her bladder.  She 
testified that her first treatment for psychiatric symptoms 
after service was in 1981.  The veteran's husband testified 
and that he was in the service with her.  He also testified 
that he attended each one of her sessions with a psychologist 
and that her first post-service treatment was with VA in 
1981. 

In a statement from the veteran's mother submitted in August 
2005, she stated that the veteran had stayed with her from 
August 1977 to April 1978, during which time the veteran was 
withdrawn and uncommunicative.  She noted the veteran did not 
attempt to make friends and had no interest in dating.  She 
also noted the veteran would "sit and stare at nothing" for 
long periods of time and that the veteran would cry for no 
apparent reason.

In a statement from the veteran's husband submitted in August 
2005, he stated that he met the veteran while she was in the 
service.  He described her as an articulate person and a 
straight-A student.  He stated that he went home to see his 
parents in 1977 while he was on leave and was gone for 18 
days.  When he returned, the veteran was "a totally 
different person."  He described the veteran as being quiet 
and withdrawn.  She relayed to him the incident about being 
ordered to mow the lawn.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection for a psychosis, such as 
bipolar disorder, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2008).  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the VA examinations, VA treatment 
notes, private treatment notes, testimony, and lay statements 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran's acquired psychiatric 
disorder is related to military service.  There is no 
competent evidence from a professional attributing a 
psychiatric disorder to the veteran's service.  As to 
evidence of whether a psychosis was manifested to a 
compensable degree within one year following discharge from 
service, the Board finds that there is no credible evidence 
of such in the claims file.  The reasons follow.

While the veteran's mother provided a statement wherein she 
described symptoms the veteran exhibited from 1977 to 1978, 
the Board questions the veracity of such description.  The 
veteran's mother, when called by someone associated with the 
Social Security Administration in August 1985, indicated that 
the veteran's psychiatric symptoms had begun in 1981.  At 
that time, it was 1985, and her statements at that time were 
made in rather close proximity to the symptoms she described 
the veteran exhibited beginning in 1981.  The veteran's 
mother reported no symptoms earlier than 1981.  

Additionally, her statements in 1985 are consistent with the 
medical records created contemporaneously during the years 
1978 through 1980.  Medical records during that time show the 
veteran was seen multiple times for a multitude of 
complaints-none of which involved psychiatric symptoms.  
This only further heightens the probative value of the 1985 
statement made by the veteran's mother, which seemed to 
indicate that the veteran first began exhibiting psychiatric 
symptoms in 1981-three years after discharge from service.  
Finally, the veteran's mother made the 1985 statement at a 
time when the veteran was not seeking compensation benefits 
with VA for a psychiatric disorder.  The Board has no reason 
to question the veracity of the August 1985 statement, 
particularly when it is consistent with the objective medical 
records in the claims file. 

The veteran's mother's August 2005 statements about the 
veteran's behavior in 1977 are accorded significantly 
lessened probative value.  First, they are inconsistent with 
the statement she made 20 years prior.  The implication in 
the 1985 document was that the veteran first began 
manifesting psychiatric symptoms in 1981.  Second, her August 
2005 statement appears to be inconsistent with the veteran's 
husband's statement.  The veteran's mother stated that the 
veteran was not interested in dating from 1977 to April 1978, 
yet the veteran's husband's statement indicates he was seeing 
the veteran during that time and then married her in June 
1978.  Third, the description she provided in 2005 was made 
25 years after the period she describes.  Simply put, the 
Board does not find the August 2005 statement credible or 
reliable.  It is possible that the veteran's mother cannot 
remember the exact date of the veteran's behavior and 
genuinely believes it was back in 1977 when she first noticed 
such behavior by the veteran.  Again, the description she 
provided in August 1985 was in close proximity to when the 
veteran exhibited the symptoms she described, which 
statements are far more reliable.  Thus, the Board does not 
find that the August 2005 statement establishes a basis for a 
finding that a psychosis was manifested to a compensable 
degree within one year following discharge from service since 
it finds the description not credible.

The service medical records do not show any diagnosis of a 
psychiatric disability.  The veteran was seen for complaints 
associated with psychiatric symptoms, but none of the 
examiners entered a diagnosis of a psychiatric disorder.  The 
August 1985 statement by the veteran's mother is actually 
evidence against the veteran's claim, as it does not show the 
veteran exhibiting psychiatric symptoms within one year after 
discharge from service.  The first documented treatment of 
psychiatric complaints was in 1981-approximately three years 
after her discharge from service.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed psychiatric disability is a factor 
that weighs against a claim of service connection.  Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

Finally, there are two VA medical opinions that are against 
the veteran's claim.  In the April 2002 examination report, 
the examiner found that the veteran had a personality 
disorder.  Personality disorders are deemed to be congenital 
or developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  In the April 2005 VA examination 
report, the examiner concluded it was likely that the veteran 
had a personality disorder which had predated her military 
service since, by definition, personality disorders were 
conditions of long standing duration.  He diagnosed the 
veteran with panic disorder with agoraphobia and concluded 
that he did not find any compelling evidence that her current 
psychiatric problems were service connected.  The Board 
accords both of these medical opinions high probative value.  
Both examiners determined that the veteran had a personality 
disorder.  Their determinations are supported by the medical 
records, as the show multiple Axis II diagnoses.  The April 
2005 examiner reviewed the evidence of record and reported 
relevant findings regarding the veteran's psychiatric 
treatment.  He noted that the veteran's psychiatric symptoms 
did not become severe until 1981.  He also provided a 
rationale for why he felt the veteran had a personality 
disorder and why he found the post service psychiatric 
disorder was not related to service.  Thus, the April 2005 
examiner provided a rationale for his opinions.  There is no 
competent evidence to refute these. opinions.  

The veteran and her husband are competent to testify as to 
the veteran's visible symptoms during a period of time.  
However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998).  Nevertheless, any statements made by 
them are outweighed by the April 2002 and April 2005 medical 
opinions.  Therefore, the Board finds that their lay 
statements do not establish a nexus between the post service 
psychiatric disorder and service.  

Given these facts, the Board finds that service connection 
for an acquired psychiatric disorder, other than PTSD, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied. 



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


